Appeal by the defendant from a judgment of the County Court, Suffolk County (Kahn, J.), rendered October 22, 2012, convicting him of failing *1031to register or verify under the Sex Offender Registration Act (Correction Law art 6-C) in violation of Correction Law § 168-f (4) and offering a false instrument for filing in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty should be vacated because he did not allocate to each and every element of the crimes of which he was convicted is unpreserved for appellate review (see People v Pryor, 11 AD3d 565 [2004]; cf. People v Lopez, 71 NY2d 662, 665 [1988]). In any event, the facts to which the defendant allocated did indeed constitute the crimes of failing to register or verify under the Sex Offender Registration Act (Correction Law art 6-C) in violation of Correction Law § 168-f (4) and offering a false instrument for filing in the first degree, including the intent element of the latter (see Penal Law § 175.35; Correction Law § 168-f [4]; see also People v Niver, 41 AD3d 961, 963-964 [2007]; see generally People v Taylor, 82 AD3d 1016, 1017 [2011]).
Skelos, J.P, Leventhal, Cohen, LaSalle and Barros, JJ., concur.